Order                                                                                   Michigan Supreme
                                                                                                    Court
                                                                                        Lansing, Michigan
  February 24, 2015
                                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

  149554 & (3)                                                                             Stephen J. Markman
                                                                                               Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
  ALEXANDER R. SPITZER,                                                                       David F. Viviano
                                                                                          Richard H. Bernstein,
          Plaintiff,                                                                                      Justices


  v                                                            SC: 149554
                                                               AGC: 0623-13
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to either
  party.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                              February 24, 2015